In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 11-852V
                                     Filed: February 28, 2017
                                        Not for Publication


*************************************
L.A.M.,                                      *
                                             *
               Petitioner,                   *
                                             *     Attorneys’ fees and costs decision;
 v.                                          *     reasonable attorneys’ fees and costs
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
               Respondent.                   *
                                             *
*************************************
Patricia A. Finn, Piermont, NY, for petitioner.
Debra A. Filteau Begley, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On December 6, 2011, petitioner’s father filed a petition for compensation under the
National Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012). Petitioner alleged
that his daughter’s receipt of the human papillomavirus vaccine on December 3, 2008 caused her
to develop severe headaches, photophobia, phonophobia, extreme fatigue, dizziness, and gait
disturbance. On February 2, 2012, the undersigned granted petitioner’s father’s motion to
substitute his daughter as petitioner because she had reached the age of majority. On December
19, 2014, the undersigned awarded petitioner $62,350.00 in interim attorneys’ fees and costs based

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. Because petitioner
requested at trial that the court reporter redact her name to initials, being under the impression that the
transcript would be publicly available (which is not the case), the undersigned is cognizant that petitioner
would want this decision also to be redacted. Therefore, sua sponte, the undersigned redacts it without
petitioner’s motion.
on the parties’ stipulation. The undersigned held a three-day entitlement hearing beginning on
July 13, 2015. On January 31, 2017, the undersigned issued a decision dismissing the case for
failure to make a prima facie case.

       On February 7, 2017, petitioner filed a motion for attorneys’ fees and costs, requesting
attorneys’ fees and costs in the amount of $62,406.40 and personal costs in the amount of
$10,181.45, for a total request of $72,587.85.

         On February 24, 2017, respondent filed a response to petitioner’s motion explaining that he
is satisfied this case meets the statutory requirements for an award of attorneys’ fees and costs
under 42 U.S.C. § 300aa-15(e)(1)(A)-(B). Resp. at 2. Respondent “respectfully recommends
that the [undersigned] exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
42 U.S.C. § 300aa-15(e)(1). It is not necessary for a petitioner to prevail in the case-in-chief in
order to receive a fee award as long as petitioner brought the claim in “good faith and there was a
reasonable basis for the claim.” Id. The special master has “wide discretion in determining the
reasonableness” of attorneys’ fees and costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34 (1992),
aff’d, 33 F.3d 1375 (Fed. Cir. 1994); see also Saxton ex rel. Saxton v. Sec’y of HHS, 3 F.3d 1517,
1519 (Fed. Cir. 1993) (“Vaccine program special masters are also entitled to use their prior
experience in reviewing fee applications.”).
        Based on her experience and review of the billing records submitted by petitioner, the
undersigned finds that petitioner’s attorneys’ fees and costs request is reasonable. Therefore, the
undersigned GRANTS petitioner’s Motion for Attorneys’ Fees and Costs. Accordingly, the
court awards:

        a. $62,406.40, representing attorneys’ fees and costs. The award shall be in the form of a
           check made payable jointly to petitioner and Patricia Finn Attorney, P.C. in the amount
           of $62,406.40; and

        b. $10,181.45, representing petitioner’s costs. The award shall be in the form of a check
           made payable to petitioner for $10,181.45.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2

IT IS SO ORDERED.


Dated: February 28, 2017                                          s/ Laura D. Millman
                                                                     Laura D. Millman
                                                                      Special Master

2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.